Mr. Justice Negrón Fernández
with whom Mr. Justice Belaval concurs, dissenting.
I do not agree. The dismissal of this appeal, applying that part of Rule 13 of the Rules of Administration, which provides that “Except for good cause, the period of time for preparation of a transcript shall not be extended unless the interested party has deposited previously with the Secretary the fees of the stenographer within twenty (20) days after notification of the order of court,” establishes a strict application test of that Rule, contrary to that which in my judgment should prevail. It has not been taken into account that this Rule, because it imposes a restriction of a financial nature in the prosecution of appeals — which, in that aspect, was not regulated previously — should be construed liberally in favor of litigants. Otherwise it might work hardships on litigants, and, more than once, result in defeating their own right to appeal. Given the inflexibility with which it has been applied here, it may be averred that said Rule will turn out to *578be as good as the financial condition of the litigants will permit, or as bad as this Court, and the Court of First Instance itself, will want.
I think that the fact that the stenographer who took down the notes during the trial was transferred to Ponce in November 1952, returning to San Juan late in March, is a good cause for having failed to deposit the fees together with the motion for an extension of time. We must not lose sight of the fact that although it may not be an obstacle in many instances, in others, the work that a stenographer of a Part who is transferred to another, may have to perform in the latter Part, may cause such a delay in his work in the former Part (without our Rules of Administration containing any provision to prevent it), that it may prove not only burdensome but even unfair to oblige a litigant to deposit, under Rule 13, the stenographer’s fees for a transcript that may take a substantial amount of time, said funds being thereby frozen without any immediate benefit. Such was not the purpose ■of Rule 13 nor was it intended to operate thus.
And, moreover, since the transcript has already been filed, I think that the appellant should not be deprived of the opportunity to have her case — in which she claims the constitutional right to a just compensation for her condemned property — decided on the merits.